In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-22-00180-CR


                     IN RE JOSEPH HERCULES NORTON, RELATOR

         OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                       July 25, 2022
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


       Pending before the Court is a pro se petition for writ of mandamus. Through it,

Joseph Hercules Norton again seeks to compel the Honorable Ron Enns, former

presiding judge of the 69th Judicial District, to act upon an “11.07 Habeas Corpus Writ”

(“Cause No. 33796A-766”) allegedly filed with that court. We deny the petition for the

following reasons.

       First, a relator is obligated to accompany his petition with an appendix containing

documents “showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Here, the

underlying complaint is that the trial court has failed to act upon an application for writ of

habeas corpus within a reasonable time. The purported application for that writ would be
a document showing the “matter complained of.” Yet, Norton filed no appendix; nor did

he otherwise accompany his petition to us with the document. So, we lack the proof

needed to illustrate that a motion pends before the trial court necessitating action.

       Second, this Court takes judicial notice that the respondent, the Honorable Ron

Enns, retired from the bench and no longer serves as the presiding judge of the 69th

Judicial District.   The Honorable Kimberly Allen now holds the office.         That too is

problematic. Normally, mandamus will not issue against a new judge for what a former

one did. In re Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig.

proceeding). Though Norton’s complaint involves purported inaction by a former jurist,

Judge Allen must be afforded opportunity to act before mandamus can issue. Indeed, a

court may not be faulted by delaying action on a matter about which it knows not. See In

re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding) (holding

that a complaint criticizing alleged inaction of a trial court upon a pending application for

a writ of habeas corpus “would necessarily require [the complainant] to illustrate that the

trial court was aware of the motion”).

       We deny Norton’s petition for writ of mandamus. We further Order the Clerk of this

Court to forward a copy of this opinion to Judge Allen via means giving the judge notice

of it and relator’s statements about a purported application for writ of habeas corpus

pending for disposition.



                                                         Brian Quinn
                                                         Chief Justice

Do not publish.



                                             2